      Case 1:20-cv-00798-RJJ-RSK ECF No. 1 filed 08/24/20 PageID.1 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

NICHOLAS OSTRANDER
          Plaintiff,

vs.                                                          No.
                                                             Hon.
CONNELLY SKIS INC.,
a foreign corporation; and
FOGARTY’S LAKE FLOWER MARINA, LLC,
a foreign limited liability company;

            Defendants.
____________________________________________________________

                            COMPLAINT AND JURY DEMAND

         Plaintiff, NICHOLAS OSTRANDER, individually, by and through his attorneys,

MUELLER LAW FIRM, by Wolfgang Mueller, complains against Defendants, CONNELLY

SKIS INC., a foreign corporation, (“CONNELLY”), and FOGARTY’S LAKE FLOWER

MARINA, LLC, a foreign limited liability company (“FOGARTY’S”) and states the following:

         1.    Plaintiff, NICHOLAS OSTRANDER, is a citizen of the State of Michigan, who,

at all times pertinent to this lawsuit, was residing in E. Lansing, Michigan, within the Western

District of Michigan.

         2.   Defendant, CONNELLY, is and was, at all times, a foreign citizen, whose

corporate headquarters and principal place of business is 20621 52nd Ave., Lynnwood, WA,

98036, and conducts business in the State of Michigan.

         3.    Defendant, FOGARTY’S, is and was, at all times, a foreign citizen, it being a

New York limited liability company whose corporate headquarters and principal place of

business is 260 Lake Flower Ave., Saranac, NY, 12983, and conducts business in the State of

Michigan.
   Case 1:20-cv-00798-RJJ-RSK ECF No. 1 filed 08/24/20 PageID.2 Page 2 of 9



        4.      Based upon information and belief, and after conducting due diligence,

FOGARTY’s has no members who are Michigan citizens.

        5.      Jurisdiction is founded upon the diversity of citizenship of the parties pursuant to

28 USC §1332, and damages which exceed $75,000.00, exclusive of interest and costs, and the

personal jurisdiction over Defendants based on their contacts with the state of Michigan.

        6.      Venue is proper in this Court, pursuant to 28 USC §1391, as Defendants conduct

business in, and therefore reside in, this District.

                                   GENERAL ALLEGATIONS

        7.      Defendant, CONNELLY, is a manufacturer of waterskis, including the 2016 GT

Pro Model waterski at issue in this case.

        8.      Defendant, FOGARTY’S, through its in-house pro shop H2O Pro Shop, is a

manufacturer, developer, installer, and retailer of waterski boot plates and bindings, including the

Fogman Stealth boots/bindings at issue in this case. FOGARTY’S is also an authorized retailer

of CONNELLY waterskis, including the 2016 67” GT waterski.

        9.      All FOGARTY’S employees and/or H2O Pro Shop employees were agents of

FOGARTY’S and FOGARTY’S is responsible for their conduct under the doctrine of

respondeat superior.

        10.     In 2016, Plaintiff was a student at Michigan State University and a member of the

MSU competitive waterski team, a club sport.

        11.     In October 2016, following the waterski season, Plaintiff was looking to buy a

new waterski and boots. CONNELLY had a Collegiate Waterski Program and offered to sell

Plaintiff a 2016 67” GT pro-model waterski for $672 plus shipping.

        12.     Based upon information and belief, CONNELLY had previously manufactured



                                                   2
   Case 1:20-cv-00798-RJJ-RSK ECF No. 1 filed 08/24/20 PageID.3 Page 3 of 9



and sold Fogman Stealth bindings in a joint development program with Fogman out of Saranac

Lake, New York.

        13.     Based upon information and belief, the Connelly/Fogman Stealth binding joint

venture lasted from 2012 to 2015.

        14.     By the fall of 2016, CONNELLY sold the tooling for the Stealth binding to

Defendant, FOGARTY’S.

        15.     CONNELLY advised Plaintiff to contact FOGARTY’S to arrange to have the

boots/bindings and skis drilled for assembly.

        16.     Plaintiff contacted FOGARTY’S and communicated with Austin Rdzanek. On

October 12, 2016, Mr. Rdzanek offered to do the drilling and assembly for free if Plaintiff would

purchase the Connelly 67” GT ski from FOGARTY’S. Mr. Rdzanek also offered free shipping.

        17.     Plaintiff agreed to the offer and the finished products were shipped without charge

by FOGARTY’S to Plaintiff’s home in Michigan.

        18.     FOGARTY’S assembled the bindings and drilled holes into the CONNELLY 67”

GT waterski to fit the tension plates.

        19.     On September 12, 2017, Plaintiff was practicing with the MSU waterskiing team

on the Grand River in Lansing, Michigan.

        20.     The water was calm during the practice session.

        21.     As Plaintiff was making a routing cut in the water around a buoy, the waterski

suddenly failed at the drill site for the binding, causing the waterski to flex in compression,

making it impossible for the boot to release as designed.

        22.     Based upon information and belief, CONNELLY drilled the holes that were

located at the failure point.



                                                  3
   Case 1:20-cv-00798-RJJ-RSK ECF No. 1 filed 08/24/20 PageID.4 Page 4 of 9



          23.   At the time of the incident, Plaintiff was using the waterski in its intended,

foreseeable manner.

          24.   As a direct and proximate cause of Defendants’ negligence and gross negligence

set forth below, Plaintiff, NICHOLAS OSTRANDER, suffered the following injuries and

damages:

                a.     Severely comminuted, displaced and angulated fracture of the left tibia-
                       fibula shaft, requiring open reduction, internal fixation surgery;

                b.     Displaced bimalleolar fracture of the right ankle requiring open reduction,
                       internal fixation surgery;

                c.     Multiple surgeries;

                d.     Subsequent incomplete closure of the wound sites and infections;

                e.     Long periods of physical therapy;

                f.     Tremendous physical pain and suffering;
          .
                g.     Significant emotional distress;

                h.     Obvious disfigurement and scarring of both lower extremities;

                i.     Significant medical expense, including out-of-pocket expenses;

                j.     Significant humiliation and embarrassment;

                k.     Inability to conduct normal activities of daily living;

                l.     Other injuries and damages which may become known in the future;

                m.     The injuries and damages, both economic and non-economic, may be
                       permanent.

                         COUNT I – NEGLIGENCE OF CONNELLY

          25.   Plaintiff incorporates by reference all previous paragraphs as though fully restated

herein.

          26.   At all times relevant to this action and during the time of the design, manufacture,


                                                  4
   Case 1:20-cv-00798-RJJ-RSK ECF No. 1 filed 08/24/20 PageID.5 Page 5 of 9



and distribution of the subject waterski, CONNELLY, as a manufacturer, was under a statutory

and common law duty to design, manufacture, and test the waterski and bindings to eliminate

any unreasonable risk of foreseeable injury when the products were being used in their intended

and foreseeable manner, as well as foreseeable misuse.

        27.    Despite the duties set forth above, CONNELLY was independently negligent and

breached implied warranties in at least the following respects:

               a.      Negligently failing to design, develop, and manufacture the waterski, and
                       its binding components, with adequate strength to withstand foreseeable
                       loads and stresses without catastrophically failing;

               b.      Negligently failing to utilize established engineering methodologies, such
                       as Failure Mode and Effects Analyses (FMEA), to identify and eliminate
                       foreseeable hazards associated with the design of the product;

               c.      Negligently failing to recognize and implement reasonable alternative
                       designs, including adding layers of carbon fiber to make the ski able to
                       withstand foreseeable loads and stresses;

               d.      Negligently failing to warn users, via on-product warnings or warnings
                       associated with an owner’s manual, that the ski could fail catastrophically
                       during foreseeable use and could cause severe injury;

               e.      Negligently failing to ensure that the product was fit for its intended uses;

               f.      Other acts of negligence that will be discovered through the course of this
                       litigation.

        28.    As described above, technically and economically feasible alternative designs

existed in the marketplace as of the time the subject product was manufactured that would have

eliminated the risk of this particular injury mechanism and would have prevented Plaintiff’s

injuries;

        Accordingly, Plaintiff respectfully requests that the trier of fact award all damages

allowed under Michigan law. Plaintiff also requests that this court award pre-judgment interest,

costs, and attorney fees so wrongfully incurred.


                                                   5
   Case 1:20-cv-00798-RJJ-RSK ECF No. 1 filed 08/24/20 PageID.6 Page 6 of 9



                       COUNT II – CONNELLY’S GROSS NEGLIGENCE

          29.    Plaintiff incorporates by reference all previous paragraphs as though fully restated

herein.

          30.    Based upon information and belief, during the time of the design, manufacture,

and distribution of the waterski, Defendant had actual knowledge, obtained from customers,

dealers, and warranty claims of prior incidents of the waterski failing with the same failure mode

as occurred in the instant case.

          31.    Given CONNELLY’s experience in the watersport industry, it knew to a virtual

certainty that a catastrophic failure could cause injuries similar to those suffered by Plaintiff.

          32.    Despite such knowledge, Defendant willfully disregarded that knowledge in the

production of the product.

          33.    Defendant’s conduct also constitutes “gross negligence,” which is defined as

“conduct so reckless as to demonstrate a substantial lack of concern for whether injury results.”

MCL 600.2945.

          34.    Based on Defendant’s actual knowledge and gross negligence, MCL 600.2946(4),

600.2946a, 600.2947(1)-(4), and 600.2948(2), do not apply, pursuant to MCL 600.2949(a).

          35. Defendant’s conduct was a direct and proximate cause of Plaintiff’s injuries and

damages, as set forth above.

          Accordingly, Plaintiff respectfully requests that the trier of fact award all damages

allowed under Michigan law. Plaintiff also requests that this court award pre-judgment interest,

costs, and attorney fees so wrongfully incurred.

                          COUNT III – NEGLIGENCE OF FOGARTY’S

          36.    Plaintiff incorporates by reference all previous paragraphs as though fully restated



                                                   6
   Case 1:20-cv-00798-RJJ-RSK ECF No. 1 filed 08/24/20 PageID.7 Page 7 of 9



herein.

          37.   At all times relevant to this action and during the time of the design, manufacture,

distribution, and sale of the subject waterski and binding components, FOGARTY’S, as a

manufacturer and assembler, as well as a non-manufacturing seller of the Connelly waterski, was

under a statutory and common law duty to design, manufacture, assemble, and test the waterski

and bindings to eliminate any unreasonable risk of foreseeable injury when the products were

being used in their intended and foreseeable manner, as well as foreseeable misuse.

          38.   Despite the duties set forth above, FOGARTY’S was independently negligent and

breached implied warranties in at least the following respects:

                a.     Negligently failing to design and manufacture the waterski and its binding
                       components with adequate strength to withstand foreseeable loads and
                       stresses without catastrophically failing;

                b.     Negligently assembling and installing the binding hardware to the
                       waterski, such that it could not withstand foreseeable loads and stresses
                       under intended and foreseeable use;

                c.     Negligently failing to recognize and implement reasonable alternative
                       designs to make the ski able to withstand foreseeable loads and stresses;

                d.     Negligently selling the waterski and Fogman Stealth bindings when it
                       knew of previous incidents of similar product failures;

                e.     Negligently failing to warn purchasers of the propensity of the Connelly
                       waterski to fail when subjected to foreseeable loads, given FOGARTY’S
                       knowledge of previous failures; and

                f.     Other acts of negligence that will be discovered through the course of this
                       litigation.

          39.   As described above, technically and economically feasible alternative designs

existed in the marketplace as of the time the subject product was manufactured that would have

eliminated the risk of this particular injury mechanism and would have prevented Plaintiff’s

injuries;


                                                 7
   Case 1:20-cv-00798-RJJ-RSK ECF No. 1 filed 08/24/20 PageID.8 Page 8 of 9



          Accordingly, Plaintiff respectfully requests that the trier of fact award all damages

allowed under Michigan law. Plaintiff also requests that this court award pre-judgment interest,

costs and attorney fees so wrongfully incurred.

                     COUNT IV – GROSS NEGLIGENCE OF FOGARTY’S

          40.    Plaintiff incorporates by reference all previous paragraphs as though fully restated

herein.

          41.    Based upon information and belief, during the time of the design, manufacture,

and distribution of the waterski, FOGARTY’S had actual knowledge of prior incidents of the

waterski failing with the same failure mode as occurred in the instant case.

          42.    Given FOGARTY’S’ experience in the watersport industry, it knew to a virtual

certainty that a catastrophic failure could cause injuries similar to those suffered by Plaintiff.

          43.    Despite such knowledge, Defendant willfully disregarded that knowledge in the

assembly and sale of the of the product.

          44.    FOGARTY’S’ conduct also constitutes “gross negligence,” which is defined as

“conduct so reckless as to demonstrate a substantial lack of concern for whether injury results.”

MCL 600.2945.

          45.    Based on FOGARTY’S’ actual knowledge and gross negligence, MCL

600.2946(4), 600.2946a, 600.2947(1)-(4), and 600.2948(2), do not apply, pursuant to MCL

600.2949(a).

          46.    Defendant’s conduct was a direct and proximate cause of Plaintiff’s injuries and

damages, as set forth above.

          Accordingly, Plaintiff respectfully requests that the trier of fact award all damages

allowed under Michigan law. Plaintiff also requests that this court award pre-judgment interest,



                                                   8
   Case 1:20-cv-00798-RJJ-RSK ECF No. 1 filed 08/24/20 PageID.9 Page 9 of 9



costs, and attorney fees so wrongfully incurred.



                                             MUELLER LAW FIRM


                                             s/Wolfgang Mueller
                                             WOLFGANG MUELLER (P43728)
                                             Attorney for Plaintiff
                                             41850 W. Eleven Mile Rd., Ste. 101
                                             Novi, Michigan 48375
                                             (248) 489-9653
                                             wolf@wolfmuellerlaw.com

Dated: August 24, 2020




                                         JURY DEMAND

        Plaintiff, by and through his attorneys, Mueller Law Firm, demands a jury in the above-

entitled action.

                                     `       MUELLER LAW FIRM


                                             s/Wolfgang Mueller
                                             WOLFGANG MUELLER (P43728)
                                             Attorney for Plaintiff
                                             41850 W. Eleven Mile Rd., Ste. 101
                                             Novi, Michigan 48375
                                             (248) 489-9653
                                             wolf@wolfmuellerlaw.com

Dated: August 24, 2020




                                                   9
